          Case 1:10-cr-00249-AWI-BAM Document 395 Filed 05/18/20 Page 1 of 2


 1

 2

 3

 4

 5                              UNITED STATES DISTRICT COURT
 6                             EASTERN DISTRICT OF CALIFORNIA
 7

 8   UNITED STATES OF AMERICA,                           CASE NO. 1:09-CR-007 AWI
 9                         Plaintiff
                                                         ORDER FOR RESPONSE TO MOTION
10                  v.                                   TO REDUCE SENTENCE PURSUANT
                                                         TO 18 U.S.C. § 3582(c)(1)(A)(i)
11   ERIC RAY HERNANDEZ,                                 (COMPASSIONATE RELEASE)
12                         Defendant
13

14

15         On May 15, 2020, Defendant Eric Ray Hernandez filed a motion for compassionate release
16 under 18 U.S.C. § 3582. Defendant was convicted of mail fraud related charges in 2013.

17         On May 15, 2020, Defendant filed this motion for compassionate release and home
18 detention. Defendant is housed in a facility in Lompoc, California, and notes that the Lompoc

19 facility has the highest COIVD 19 infections rates in the nation. Defendant explains inter alia that

20 he is documented as being obese and having severe asthmas, Latinos (such as himself) are

21 disproportionately susceptible to COVID 19, he is being housed in dorm/communal area, and that

22 he qualifies for home confinement pursuant to the April 20, 2020 criteria of memorandum issued

23 by the Acting Senior Deputy Assistant. See id. Defendant also notes that he has a viable

24 confinement plan that would permit 14 days of self-quarantine, a job as a barber (when California

25 permits barbershops to re-open), and health insurance through his wife. See id. Therefore, in light

26 of the COVID 19 pandemic, his particular sus
27         After review, the Court finds that it is appropriate for the United States to respond to
28 Defendant’s motion.
         Case 1:10-cr-00249-AWI-BAM Document 395 Filed 05/18/20 Page 2 of 2


 1        Accordingly, IT IS HEREBY ORDERED that:
 2 1.     The United States shall file either an opposition or notice of non-opposition no later than
 3        Thursday May 21, 2020;
 4 2.     Defendant shall file a reply no later than 10:00 a.m. on Monday May 25, 2020.
 5
     IT IS SO ORDERED.
 6

 7 Dated: May 18, 2020
                                               SENIOR DISTRICT JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                    2
